                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 THOMAS RAY MAXWELL                                                                     Plaintiff

 v.                                                            Civil Action No. 3:18-CV-P419-RGJ

 HARDIN COUNTY JAIL et al.                                                           Defendants


                                            * * * * *

                                  MEMORANDUM OPINION

       This is a pro se prisoner civil rights action brought pursuant to 42 U.S.C. § 1983. This

matter is before the Court for screening of the complaint pursuant to 28 U.S.C. § 1915A. For the

reasons set forth below, the Court will dismiss this action.

                               I. SUMMARY OF COMPLAINT

       Plaintiff is incarcerated at the Hardin County Detention Center (HCDC), which he

sometimes references as the Hardin County Jail (HCJ). He names the HCJ as a Defendant in this

action, as well as HCJ Jailer Danny Allen and HCJ Captain R.S. Reynolds, in their official

capacities only.

       In his complaint, Plaintiff writes as follows:

       I’m a level 3 inmate being house at HCDC. I been told that it up to DOC to put me
       at a Class D level 3 jail where I can work and take class. DOC states it up to the
       Jailer to send me to a level 3 class D jail . . . At HCDC I can only take my NCRC
       which I have finish. I can’t take recommend programs . . . I also can’t work at
       HCDC where I’m not getting 4 days month work credit . . . I am a level 3 inmate
       do to a DVO. Classification score is 0. Org custody level is a 2. Final custody
       level 3 due to DVO. The person who put the DVO on me has past away . . . My
       class D charge is AA-001 fleeing or evading police 1st degree on foot. I have fill
       out several grievance form about these issues and wrote DOC . . . DOC has told
       me it all should be handled by HCDC.
        Plaintiff attaches several documents to the complaint which appear to show that he

has in fact been assigned the custody level and classification which he asserts and that he

has filed grievances related to the issues set forth in the complaint.

        As relief, Plaintiff seeks to “get work credit from October 2017 and transferred to a Class

D Level 3 Jail.”

                                      II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity, officer,

or employee, the trial court must review the complaint and dismiss the complaint, or any portion

of it, if the court determines that the complaint is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint in the light

most favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare

assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v.

Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that offers ‘labels and conclusions’ or



                                                   2
‘a   formulaic      recitation   of     the    elements     of    a    cause     of    action    will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’ with pro se

complaints does not require us to conjure up unpled allegations.” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a claim for Plaintiff.

Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975). To command otherwise

would require the Court “to explore exhaustively all potential claims of a pro se plaintiff, [and]

would also transform the district court from its legitimate advisory role to the improper role of an

advocate seeking out the strongest arguments and most successful strategies for a party.” Beaudett

v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for deprivations

of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635 (1980). “[A] plaintiff must allege the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by a person acting

under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element, a section

1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       Here, Plaintiff complains about being incarcerated at HCDC, not having a job, and not

being able to participate in certain programs. The Supreme Court repeatedly has held that a



                                                  3
prisoner has no constitutional right to be incarcerated in a particular facility or to be held in a

specific security classification. See Olim v. Wakinekona, 461 U.S. 238, 245 (1983) (“[A]n inmate

has no justifiable expectation that he will be incarcerated in any particular prison within a State . .

. .”); Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976); Meachum v. Fano, 427 U.S. 215, 228-29

(1976). The Sixth Circuit has followed the Supreme Court’s rulings in a variety of security

classification challenges. See, e.g., Harris v. Truesdell, 79 F. App’x 756, 759 (6th Cir.

2003) (holding that prisoner had no constitutional right to be held in a particular prison or security

classification); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (same). Nor is the failure

of custodians to obtain a job for a prisoner or retain him in a prison job actionable. Carter v.

Tucker, 69 F. App’x at 680 (citing Newsom v. Norris, 888 F.2d 371, 374 (6th Cir. 1989)); Ivey v.

Wilson, 832 F.2d 950, 955 (6th Cir. 1987) (“[N]o prisoner has a constitutional right to a particular

job or to any job.”). Likewise, a prisoner has no federally-cognizable liberty or property interest

in vocational training or rehabilitation. Moody v. Daggett, 429 U.S. at 88 n.9; Murdock v.

Washington, 193 F.3d 510, 513 (7th Cir. 1999) (no protected liberty or property interest in

attending a cooking class); Canterino v. Wilson, 869 F.2d 948, 952-54 (6th Cir. 1989) (no liberty

interest in inmate classification or eligibility for work programs).

       For these reasons, Plaintiff’s complaint fails to state a claim upon which relief may be

granted.




                                                  4
                                       IV. CONCLUSION

        The Court will enter a separate Order dismissing this action consistent with this

Memorandum Opinion.

Date:   December 10, 2018




cc:    Plaintiff, pro se
       Defendants
       Hardin County Attorney
A961.011




                                                 5
